                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


WISCONSIN PIPE TRADES HEALTH FUND,
WISCONSIN PIPE TRADES 401(K) PLAN,
UNITED ASSOCIATION OF STEAMFITTERS
LOCAL 601, TRUSTEE JOEL ZIELKE, BUILDING
TRADES UNITED PENSION TRUST FUND,
STEAMFITTERS MARKET EXPANSION FUND,
SCOTT J. REDMAN and STEAMFITTERS
EDUCATION FUND AND BIG STEP,

                    Plaintiffs,
                                                 Case No. 19-cv-88-pp

      v.

TRINITY PIPING, LLC,
and PATRICK MCCLAIN,

                    Defendants.


   ORDER DENYING WITHOUT PREJUDICE PLAINTIFFS’ MOTION FOR
  DEFAULT JUDGMENT AS TO TRINITY PIPING LLC (DKT. NO. 20) AND
    PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AS TO PATRICK
  MCCLAIN (DKT. NO. 28) AND APPROVING STIPULATION TO DISMISS
                         BRYAN RAMLOW


      On January 15, 2019, the plaintiffs filed a complaint against Trinity

Piping, LLC, alleging violations of the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1132; the Multi-Employer Pension Plan

Amendments Act of 1980 (“MEPPAA”), 29 U.S.C. § 1002; and the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185(a). Dkt. No. 1. On August

8, 2019, the plaintiffs filed an amended complaint adding defendants Bryan

Ramlow and Patrick McClain, alleging that each individual was a principal


                                        1

           Case 2:19-cv-00088-PP Filed 06/01/20 Page 1 of 6 Document 47
officer in charge of defendant Trinity Piping, LLC and realleging violations of

ERISA, MEPPAA, and LMRA. Dkt. No. 9.

      On September 25, 2019, the plaintiffs filed a motion for entry of default

as to Trinity Piping, LLC, dkt. no. 17, and the clerk entered default on

September 26, 2019. The same day, the plaintiffs filed a motion for default

judgment as to Trinity Piping, LLC, dkt. no. 20, along with affidavits in support

of their request for unpaid contributions, liquidated damages, interest, attorney

fees and costs, dkt. nos. 21 through 24. Trinity Piping LLC has not appeared.

      On September 26, 2019, the plaintiffs filed a motion for entry of default

as to Patrick McClain, dkt. no. 26, and the clerk entered default that day. The

same day, the plaintiffs filed a motion for default judgment as to Patrick

McClain, dkt. no. 28, along with affidavits in support of their request for

unpaid contributions, liquidated damages, interest, attorney fees and costs,

dkt. nos. 29, through 32. McClain has not appeared.

I.    ENTRY OF DEFAULT

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiffs filed the complaint on January 15, 2019. Dkt. No. 1. On

February 5, 2019, the plaintiffs filed an affidavit of service as to defendant

Trinity Piping, LLC. Dkt. No. 4. The affidavit indicates that Professional Process

                                         2

         Case 2:19-cv-00088-PP Filed 06/01/20 Page 2 of 6 Document 47
Servers served Bryan Ramlow on January 21, 2019. Id. The Wisconsin

Department of Financial Institutions’ website indicates that Bryan Ramlow is

the registered agent for defendant Trinity Piping, LLC. http://www.wdfi.org.

Defendant Trinity Piping, LLC’s answer was due within twenty-one days of that

date—in this case, by February 11, 2019. Fed. R. Civ. P. 12(a).

      The plaintiffs filed the amended complaint on August 8, 2019. Dkt. No. 9.

On September 3, 2019, the plaintiffs filed an affidavit of service as to defendant

Patrick McClain. Dkt. No. 12. The affidavit indicates that Professional Process

Servers personally served Patrick McClain on August 18, 2019. Id. The

defendant’s answer was due within twenty-one days of that date—in this case,

by September 8, 2019. Fed. R. Civ. P. 12(a).

II.   PLAINTIFFS’ MOTIONS FOR DEFAULT JUDGMENT

      After the entry of default, the plaintiff may move for default judgment

under rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty. Id. Rule 55(b)(2) allows the district court to

                                        3

        Case 2:19-cv-00088-PP Filed 06/01/20 Page 3 of 6 Document 47
conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

      The complaint states a claim that defendant Trinity Piping, LLC violated

ERISA by failing to make timely and prompt contributions on behalf of

employees to the plaintiff funds. Dkt. No. 1 at 7. The complaint states an claim

that defendant Trinity Piping, LLC violated the LMRA by failing to make timely

and prompt contributions on behalf of employees to the plaintiff funds. Id. at 8.

Those allegations establish liability. ERISA entitles the plaintiffs to damages

consisting of unpaid contributions, interest on unpaid contributions, liquidated

damages, and reasonable attorney’s fees and costs of the action. 29 U.S.C. §

1132(g)(2).

      The motion for default judgment and supporting affidavits as to

defendant Trinity Piping, LLC contain an accounting of plaintiffs’ damages and

attorney’s fees and costs. Dkt. Nos. 20 through 24. The plaintiffs’ attorney

submitted itemized attorney’s fees in the amount of $3,600, dkt. no. 21-3 and

costs in the amount of $520, dkt. no. 21-4. The plaintiffs also submitted

affidavits with supporting attachments for audits covering the period July 1,

2017 through September 30, 2018. Dkt. Nos. 22-1, 23-1, 24-1.

                                        4

          Case 2:19-cv-00088-PP Filed 06/01/20 Page 4 of 6 Document 47
      The motion for default judgment and supporting affidavits as to

defendant Patrick McClain also contain an accounting of the plaintiffs’

damages and attorney’s fees and costs. Dkt. Nos. 28 through 32. The plaintiffs’

attorney submitted itemized costs in the amount of $850. Dkt. No. 30-3. The

plaintiffs also submitted affidavits with supporting attachments for audits

covering the period from July 1, 2017 through September 30, 2018. Dkt. Nos.

31-1, 32-1.

      After review of the documentation provided in support of both motions

for default judgment, the court is unable to determine how the plaintiff

calculated the judgment amounts. The plaintiff submitted vastly different

judgment requests and provided no explanation for how the different amounts

were determined beyond providing the same audit reports and stating the

amount to be awarded, leaving the court to figure out the rest. The documents

attached to the sworn affidavits do not reflect the same audit periods as those

referenced in the affidavits. Plaintiffs’ counsel included only the cover and

signature pages for the collective bargaining agreement on which their claims

are based and did not include any portion of the actual agreement language or

terms. Finally, the plaintiffs filed an affidavit of nonmilitary service as to

Patrick McClain which incorrectly references an individual named Michael

Lalonde instead of Patrick McClain.

      The court FINDS that the plaintiffs have not met their burden under

Rule 55(b)(2) to provide support for the judgment award requested.




                                          5

         Case 2:19-cv-00088-PP Filed 06/01/20 Page 5 of 6 Document 47
III.   CONCLUSION

       The court DENIES WITHOUT PRJEUDICE the plaintiffs’ motions for

default judgment. Dkt. Nos. 20, 28.

       Dated in Milwaukee, Wisconsin this 1st day of June, 2020.


                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6

         Case 2:19-cv-00088-PP Filed 06/01/20 Page 6 of 6 Document 47
